OPINION — AG — ** BEER — CONSUMPTION — SOLD ** THERE IS A SITUATION EXISTING AT A PLACE KNOWN AS " HOLBROOKS " NINE MILES SOUTH OF STILLWATER AT THE INTERSECTION OF STATE HWY. NO. 40 AND NO. 33. AS STATED, THE EAST PORTION OF THE BUILDING CONSISTS OF A BALLROOM APPROX. 59 FEET NORTH AN SOUTH BY 52 FEET AND WEST. IN THE WEST PORTION OF THE BUILDING IS A CAFE, INCLUDING A KITCHEN, A NUMBER OF BOOTHS AND A BAR OVER WHICH BEER IS SOLD FOR CONSUMPTION ON THE PREMISES. THE MAIN ENTRANCE TO THE BUILDING OPENS INTO EAST PORTION OF THE CAFE. ONLY A FEW FEET FROM THIS DOOR AND INSIDE IS A DOOR OPENING DIRECTLY FROM THE CAFE AND BAR WHERE THE BEER IS SOLD INTO THE BALLROOM. . . . IS THIS A BONA FIDE CLUB ? — AS COUNTY ATTORNEY AN ACTION SHOULD BE MAINTAINED; CONSTITUTED A PUBLIC NUISANCE. (CLUB, ALCOHOLIC BEVERAGES, CONSUMPTION, LEASE, DANCING, LIQUOR) CITE: 37 O.S. 211 [37-211], 37 O.S. 214 [37-214] (SAM H. LATTIMORE)